Per Curiam.
The defendant was convicted of embezzlement upon two indictments, tried together, in the Passaic Sessions, and brings this writ of error upon exceptions taken at the trial. The embezzlement charged was of the moneys of the Dime Savings and Loan Association, of New Jersey, a corporation for which he (the defendant) was acting as agent. The indictments, although legally sufficient, were very general, simply charging the embezzlement, at dates specified, of particular sums of money mentioned belonging to the association.
The defendant, after denial of a motion to quash the indictments, moved that the prosecutor of the pleas be ordered to furnish a bill of particulars, in each case, informing the *444defendant from whom the moneys alleged to have been embezzled were received. This motion was denied and an exception was sealed.
Under such general charges it would have been proper to grant the motion for a bill of particulars, and, as section 136 of the revised Criminal Procedure act (Pamph. L. 1898, p. 866) permits a reversal of a criminal conviction for the denial by the court of a matter of discretion where it appears from the entire record of the proceedings that the plaintiff in error suffered manifest wrong or injury on the trial, we have looked through such record with care, and we think that no wrong or injury was sustained by the denial of the motion. The money alleged to have been embezzled in the one case was paid to the defendant by William L. Platt, and in the other by Joseph Wadsworth, both being members of the association. There was no question of the receipt by the defendant of such moneys, which were paid by checks to his order, produced in court, and no question but that they were received for the association. The defence set up was a right to retain the moneys under the terms of the agency.- The bill of particulars asked for would not have helped this defence.
There are seventeen assignments of error, no one of which, in our judgment, has any foundation.
The trial was, in all respects, legally conducted, and the judgments are affirmed.